Case 1:18-cv-01873-PAE-DCF Document 36 Filed 10/07/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo -- x
MATEO REYES, individually and on behalf of others
similarly situated,
18 Civ. 1873 (PAE) (DF)
Plaintiff,
OPINION & ORDER
-V-
CAFE COUSINA RESTAURANT INC. (d/b/a
CAFE COUSINA RESTAURANT), MARIA
CARINO, and ISRAEL MORAN,
Defendants. :
x

 

PAUL A. ENGELMAYER, District Judge:

On March 1, 2018, plaintiff Mateo Reyes, purportedly on behalf of himself and others
similarly situated, commenced this putative collective action pursuant to the Fair Labor
Standards Act, 29 U.S.C. §§ 201, et seg., and the New York Labor Law, §§ 190, ef seq., and 650,
et seq., to recover unpaid minimum and overtime wages, unpaid spread-of-hours pay, statutory
damages, liquidated damages, prejudgment interest, and attorneys’ fees and costs. After
defendants failed to move, answer, or otherwise respond to the Complaint, this Court entered a
default judgment against them in Reyes’s favor, Dkt. 29, and referred the matter to the Hon.
Debra Freeman, United States Magistrate Judge, to conduct an inquest concerning Reyes’s
damages, Dkt. 28.

Before the Court is Judge Freeman’s August 27, 2019 Report and Recommendation,
recommending that the Court hold defendants jointly and severally liable to Reyes for (1)
damages in the amount of $126,905.50, representing (a) $53,088.75 in unpaid overtime wages,

(b) $5,364 in unpaid spread-of-hours pay, (c) $58,452.75 in liquidated damages under state law,
Case 1:18-cv-01873-PAE-DCF Document 36 Filed 10/07/19 Page 2 of 3

and (d) $10,000 in statutory damages under state law; (2) prejudgment interest in the amount of
$7,700.21, plus additional prejudgment interest to be calculated by the Clerk from August 28,
2018 to the date of the entry of final judgment; and (3) attorneys’ fees and costs in the amounts
of $4,275 and $400, respectively. Dkt. 35 (“Report”). The Court incorporates by reference the
summary of the facts provided in the Report. For the following reasons, the Court adopts this
recommendation.

DISCUSSION

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection
has been made, a district court need only satisfy itself that there is no clear error on the face of
the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.
Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. UPS., 262 F. Supp. 2d 163, 169 (S.D.N.Y.
2003).

As no party has submitted objections to the Report, review for clear error is appropriate.
Careful review of Judge Freeman’s thorough and well-reasoned Report reveals no facial error in
its conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly
states that “FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL
RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE
REVIEW,” Report at 34, the parties’ failure to object operates as a waiver of appellate review.
See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of Health

& Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).
Case 1:18-cv-01873-PAE-DCF Document 36 Filed 10/07/19 Page 3 of 3

CONCLUSION

For the foregoing reasons, the Court holds defendants jointly and severally liable to
Reyes for (1) damages in the amount of $126,905.50, representing (a) $53,088.75 in unpaid
overtime wages, (b) $5364 in unpaid spread-of-hours pay, (c) $58,452.75 in liquidated damages
under state law, and (d) $10,000 in statutory damages under state law; (2) prejudgment interest in
the amount of $7,700.21, plus additional prejudgment interest to be calculated by the Clerk from
August 28, 2018 to the date of the entry of final judgment; and (3) attorneys’ fees and costs in
the amounts of $4,275 and $400, respectively. The Court respectfully directs the Clerk of Court

to close this case.

SO ORDERED.

Fak A. Cry they

Paul A. Engelmayer 4 e
United States District Judge

 

Dated: October 7, 2019
New York, New York
